Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 16-28, are pending in this application.
Claims 8-15, are deleted.
Claim 17-28 not elected.
Restriction
The response by applicant filed 7/12/22, is not a complete and proper reply to the restriction requirement mailed 5/12/22. The reply fails to elect a species within the scope of claims 1-7, 16. Under election of species, section 7 requires applicant to identify parts of the species corresponding to each substituent in the corresponding formula, and identify which formula. Applicant failed to meet these requirements.  
In the elected species, two compounds of formula III are attached to a compound of formula I at positions T and X; the point of attachment of III is not R1 as in claim 1 and A in compound III is O or N instead of O or N-phenyl in claim 1. 

The election of  group I, claims 1-7, 16, and compound
    PNG
    media_image1.png
    448
    409
    media_image1.png
    Greyscale
 , without traverse in the Paper filed 7/12/22, is hereby acknowledged. 


Improper Markush Rejection
When an examiner determines that the members of a Markush group lack either a single structural similarity or a common use, or if the single structural similarity is a substantial structural feature of a chemical compound that is not essential to the common use, then a rejection on the basis that the claim contains an "improper Markush grouping" is appropriate (see subsection II). Note that this is a rejection on the merits and may be appealed to the Patent Trial and Appeal Board in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1). 
Claims 1-7, 16, are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The grouping of compounds of claim 1, is improper because, the alternatives defined by the group do not share both a single structural similarity and a common use for the following reasons: 1) the compounds are different for each definition of Ra, Rf, Rn, RI-RIV, V, W, X, T, Y, Z, some of which have sub-definitions, 2) Ra, R3-R5 are substituted by Ra, R3-R5, each of which has multiple definitions and 3) there are non-limiting aryl, cycloalkene, which may be substituted.  
The single structural element shared by the compounds is  
    PNG
    media_image2.png
    131
    53
    media_image2.png
    Greyscale
.  However, according to the specification 
    PNG
    media_image2.png
    131
    53
    media_image2.png
    Greyscale
 does not have the asserted utility. Therefore, the grouping of the compounds is improper.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
 The elected species is found in condition for allowance. The search was stopped because the elected species is not within the scope of claim 1, and it is not possible to expand it in accordance with claim 1.  Also, the non-elected species are not sufficiently few in numbers and have different structures.  The non-elected species are held withdrawn from further consideration.
“If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.” MPEP 803.02 IIIA.
“If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species.” MPEP 803.02 IIIA. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 16, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 The term comprising, e.g. claim 1, line 1, is an open-ended term, which implies there are other compounds that are claimed but not cited in the claim. By deleting the term in every occurrence the rejection would be overcome.
The phrase “the binding site of a single bond . . . to the third chemical moiety, and R1” implies R1 is a bond. Therefore R1 cannot have the definitions set forth in the claims. By deleting the definitions in every occurrence the rejection would be overcome.
The phrase “wherein one or more H atoms are optionally substituted by deuterium, or C6-C18-aryl” is confusing and not clear, when e.g. RN is H or deuterium. By deleting the phrase and adding C6-C18-aryl to the definition of RN, in every occurrence the rejection would be overcome.  See also, RI-IV, Ra, Rd-Rf, R3-R6, etc.
The following definitions cited numerous times render the claims confusing. The definitions are, e.g. R5, which is substituted by R5 and further substituted by substituents having R5, sometimes multiple R5. By deleting the definitions of in every occurrence the rejection would be overcome. See also, RI-IV, Ra, Rd=Rf, R3-R4, R6, etc.

    PNG
    media_image3.png
    675
    785
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    123
    733
    media_image4.png
    Greyscale

Claim 16, cites “one or more emitter and/or host material different from at least one organic molecule according to claim 1, and optionally one or more dye and/or one more solvent”. This require reading host material, dyes and solvent from the specification and other external sources into the claims.  Therefore, the claim is indefinite. By deleting the claim the rejection would be overcome. 
Applicant fails to particularly point out and distinctly claim the subject matter which the applicant regards as his invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4, is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim cites compound II as in claim 1.  Therefore, the claim fails to further limit the subject matter of the claim 1, upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Comment
37 CFR 1.135(a) specifies that an application becomes abandoned if applicant "fails to reply" to an office action within the fixed statutory period. This failure may result either from (A) failure to reply within the statutory period, or (B) insufficiency of reply, i.e., failure to file a "complete and proper reply, as the condition of the case may require" within the statutory period. 
Objection
Claims 1-7, 16, are objected to for having non-elected invention. They must be amended within the limits of the elected compound.  
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         July 18, 2022